 SILVERMAN'S MEN'S WEAR, INC.Silverman's Men's Wear, Inc. and General Ware-housemen and Employees' Union Local 636 a/wInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 6-CA-13326August 6, 1982SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn August 4, 1980, the Board issued a Decisionand Order in this case,' finding that Respondenthad violated Section 8(a)(5) and (1) of the Act, asamended, by refusing to bargain collectively withthe Union. On August 6, and as amended onAugust 17, 1981, the United States Court of Ap-peals for the Third Circuit denied enforcement ofthe Board's Order and remanded the case for ahearing on Employer's Objection 2 in Case 6-RC-8448.2 On October 28, 1981, pursuant to the court'sorder, the Board issued an Order ReopeningRecord and Remanding Proceeding to RegionalDirector for Further Hearing. On January 28,1982, following a hearing, Administrative LawJudge Jerry B. Stone issued his Decision in thisproceeding, finding that the Union had not en-gaged in the objectionable conduct alleged in Em-ployer's Objection 2 and recommending that theBoard's Order in this proceeding be reiterated, thatthe prior certification be continued in effect, andthat Objection 2 be overruled. Thereafter, Re-spondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions3of the Administrative Law Judge andto adopt his recommended Order.250 NI.RB 1388No 80 2574 { 1980).Respondent has excepted to certain credibility findings made by theAdministrative Laws Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are Incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Respondent has excepted to the Administrative Law Judge's refusal toallow testimony to demonstrate post-election changes in the bargainingunit. The Administrative Law Judge sustained the General Counsel's ob-jections to such testimony on the ground that any issue of change in thebargaining unit was beyond the scope of the hearing. We agree. It is wellestablished, furthermore, that, absent special circumstances, there is an ir-rebuttable presumption that the majority status of a certified union con-tinues for I yeat from the date of the certification. As Respondent's re-263 NLRB No. 23ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board affirms its Order as contained in itsoriginal Decision and Order issued August 4, 1980,in this proceeding.fusal to bargain occurred dunng the certification year. this presumption isclearly applicable. Moreover, even if Respondent's refusal to bargain hadnot occurred during the certification year. the Board has long held thatthe factor of employee turnover does not establish that the Union has lostits majority status. Accordingly, we find no merit in Respondent's con-tention.We also find no merit in Respondent's contention that it was denieddue process by the Administrative Law Judge's ruling that Respondentmight not cross-examine Baird about organizing campaigns other than theone involved in this proceeding. Respondent's opportunity to test Baird'smemory was ample in the context of the issues directly involved in theinstant proceeding. We find that the Administrative Law Judge did notabuse his discretion by preventing Respondent from introducing collater-al issues into this proceeding.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: The peti-tion in Case 6-RC-8448 was filed on March 30, 1979.Thereafter, on May 31, 1979, an election was held pursu-ant to a Stipulation for Certification Upon Consent Elec-tion at Respondent's distribution warehouse in Warren-dale, Pennsylvania. The Petitioner, General Warehouse-men and Employees' Union Local 636 a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, won 29 to 23. Respondent filedobjections to the election, including an objection that theUnion's secretary-treasurer, Robert Baird, had infectedthe election atmosphere with religious prejudice by hisremarks at a union meeting concerning Respondent'svice president, Mark Silverman. Without an objectionshearing, the Regional Director recommended that theBoard overrule the objections and issue a certification ofthe Union as the collective-bargaining representative ofthe employees involved. The Board adopted the recom-mendation. After certification, the Union demanded thatRespondent bargain collectively pursuant to Section 8(d)of the Act. Respondent refused to bargain.On April 3, 1980, the Charging Party (the Petitioner inCase 6-RC-8448) filed an 8(a)(5) and (1) unfair laborpractice charge. On April 23, 1980, the Regional Direc-tor for Region 6 issued on behalf of the National LaborRelations Board an unfair labor practice complaint inCase 6-CA-13326. Such complaint alleged in effect thatRespondent had refused to bargain with the Union (theCharging Party in Case 6-CA-13326 and the Petitionerin Case 6-RC-8448). Thereafter, on August 4, 1980, theNational Labor Relations Board, in a decision reportedat 250 NLRB 1388, granted a motion for summary judg-ment, found that Respondent had violated Section 8(a)(5)and (I) of the Act by refusing to bargain with the Union,and issued a remedial order requiring Respondent to bar-gain with the Union upon request.191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, on August 6 and 17, 1981, the U.S. Courtof Appeals for the Third Circuit refused to enforce theBoard's Order in Case 6-CA-13326 as referred to aboveand remanded the proceeding to the Board for hearingon the Employer's Objection 2 in Case 6-RC-8448.'On October 28, 1981, the National Labor RelationsBoard remanded Case 6-CA-13326 to the Regional Di-rector for Region 6 of the National Labor RelationsBoard for the setting of a hearing on Objection 2 in Case6-RC-8448. On November 5, 1981, the Regional Direc-tor for Region 6 of the National Labor Relations Boardduly set this proceeding for hearing on November 23,1981.The issues as set for hearing were limited to a determi-nation of the merits of the allegations presented in theEmployer's Objection 2 in Case 6-RC-8448.On November 23, 1981, all parties were afforded fullopportunity to participate in the proceeding. Briefs havebeen filed by Respondent and by the Charging Party andhave been considered.Upon the entire record in the case and from my obser-vation of witnesses, I hereby make the following:FINDINGS OF FACT2THE OBJECTIONS ISSUEObjection 2The Employer's Objection 2 is as follows:At the same meeting called by the Union, theunion representative, Mr. Robert Baird, while lead-ing and conducting the meeting, resorted to inflam-matory propaganda on matters which in no way re-lated to the choice before the voters. The petitionerinterjected irrelevant racial and religious appeals atthe meeting attended by this large group of eligibleemployees.His action was a deliberate attempt to provokethe employees, through racial and religious remarkswhich were defamatory toward the Employer,shortly before the election. It was an effort to over-stress and exacerbate racial and religious feelings byirrelevant, inflammatory appeal.The parties presented four witnesses with respect tothe issues presented by the Employer's Objection 2. Suchwitnesses were Tomiann Boots, Amy L. Thorpe, LorettaManges, and Robert E. Baird. A consideration of the de-meanor of the witnesses and the substance of the wit-nesses' testimony persuade that Robert E. Baird was theonly witness presented whose testimony revealed itself tobe reliable as to whether Baird engaged in objectionableconduct as alleged. The overall facts reveal that Boots',Thorpe's, and Manges' testimony largely alluded to "im-pression" and did not reveal in fact what was said at theSet out later herein in full detail.2 The findings of fact and conclusions of law relating to the Employ-er's business operations and commerce and to the status of the Union as alabor organization, as set forth in the Board's decision in Silverman'sMen's Wear, Inc., 250 NLRB 1388 (1980), are incorporated herein by ref-erence.union meeting on May 25, 1979. In essence, Boots'3testi-mony at the hearing revealed no independent recollec-tion that Baird had, at the union meeting wherein the al-leged objectionable conduct had occurred, used theword "Jew" in referring to Mark Silverman. However,Boots, on June 26, 1979, subscribed and swore to an affi-davit given to the NLRB containing the following state-ments:I only attended the Friday May 25 union meeting& not the May 30 meeting. I took notes & had a listof questions but I through [sic] them away. Bairdhad contracts from Penney's, & Gimbels. I do notremember him inviting anyone to look at the con-tracts. I cannot be sure if someone asked to look atthe contracts. He said that because we were beingpaid so low they were going to lower our initiationfees from $30 to $10. Baird had stated, with regardto employees at Penney's & Gimbels, that theywere doing a lot better than we were for the samejobs. He did quote hourly wage figures but I do notrecall what they were. I do not recall him quotingany benefits. I asked him aren't we only going toget what the company wants to give us & he saidno it depends on how long you people want to holdout for. I remember somebody asking about wheth-er we will be making enough money to pay thedues but I do not remember specifically what he an-swered. I remember Baird saying the word "Jew." Iam sure that he was referring to the Silvermans butI do not remember the context of the statement orwhat the rest of the phrase was. I got the impres-sion, however, that the comment was derogatory.He also said that we were lower paid than peopleon welfare. (With regard to this statement I do notknow if he was referring to their actual payments ortheir payments plus benefits.)Amy L. Thorpe, another witness presented by the Em-ployer, attended the May 25, 1979, union meeting.Thorpe testified that Baird did not use the word "Jew."Thorpe testified, however, that Baird stated that a unionwas needed because "we work for those kind of people."Thorpe also testified to the effect that such remark to theeffect that "we work for those kind of people" occurredaround the time that Baird was comparing Silverman'swith J. C. Penney's, Homes, and Gimbels. Exactly whoraised the question of whether the word "Jew" or"Jewish" was used by Baird on May 25, 1979, is not re-vealed. In any event Thorpe and several other employ-ees later discussed the question of whether such wordswere used and decided that they were not used. Thorpein her affidavit to the National Labor Relations Boardset forth that "I never heard any union representativerefer to the Silvermans as stingy Jews and I never heardthem say anything about their religious or ethnic back-ground."Loretta Manges was the only witness presented by theEmployer who supports a contention that the word3 At the time of the events in 1979, Boots was unmarried and knownas Tomiann Van Dyke.192 SILVERMAN'S MEN'S WEAR, INC."Jew" or "Jewish" was used by Baird on May 25, 1979.Manges testified that such words were used, one or theother. Manges, however, did not know the context inwhich such word ("Jew" or "Jewish") was used.Manges' pretrial affidavit, dated June 1979, does notreveal that such words-"Jew" or "Jewish"-were used.Rather, Manges' pretrial affidavit set forth as follows-"At no time during the May 25 or May 30 meeting didBaird or any other union representative call Silvermanany name or refer to his religious or ethnic background."On cross-examination, Manges' explanation was not per-suasive as to the inconsistency between her affidavitgiven to the NLRB in 1979, and a statement given to theEmployer's attorney in 1981 and her testimony in thisproceeding.The sum of Boots', Thorpe's, and Manges' testimony,when considered without the testimony of Baird, revealsitself in composite effect to be unreliable to establish thatBaird had made racial or religious slurs about the Silver-mans. Rather, Thorpe's, Boots', and Manges' testimony isrevealed to be based upon impression. Considering thetestimony concerning comparing the Employer's benefitsand wages with welfare benefits, such impression couldsimply be a conclusionary deduction by Thorpe, Boots,and Manges from such comparisons.4Finally, Baird, who impressed me as a thoroughlyhonest, frank, and forthright witness, testified in detail asto what he told employees at the May 25, 1979, unionmeeting. Baird emphatically denied that he used anywords or statement concerning the Silverman's race, reli-gion, or anything having to do with ethnic background. Ifound Baird to be a completely credible, objective, andreliable witness. I credit his testimony in denial that hemade racial or religious slurs concerning the Silvermansat a union meeting on May 25, 1979.4 I note that Manges testified that the word "Jew" or "Jewish" wasused. Manges' testimony otherwise was not persuasive that such recollec-tion was reliable.ConclusionBased upon the foregoing, it is concluded and foundthat the Union has not engaged in objectionable conductas alleged in Employer's Objection 2. It will be recom-mended that Employer's Objection 2 (Case 6-RC-8448)be overruled.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. The Conclusions of Law set forth by the Board inSilverman's Men's Wear, Inc., reported at 250 NLRB1388, are hereby incorporated by reference and reiterat-ed.2. The Union (General Warehousemen and Employ-ees' Union Local 636 a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica) has not engaged in objectionable conduct (asalleged in Objection 2 by the Employer in Case 6-RC-8448) and has not thereby engaged in conduct which in-terfered with the conduct of the election, or the employ-ees' exercise of a free and untrammeled voting right insuch election, held in Case 6-RC-8448 on May 31, 1979.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Sections10(c) and 9(a) of the Act, I hereby issue the followingrecommended:ORDERs1. The Board's Order as set forth in Silverman's Men'sWear, Inc., reported at 250 NLRB 1388, is hereby reiter-ated.2. The prior certification in Case 6-RC-8448 is contin-ued in effect.3. The Employer's Objection 2 in Case 6-RC-8448 isoverruled.a In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.193